Citation Nr: 0715598	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-22 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to service connection for eczema.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to an increased rating for a gunshot wound of 
the right arm, through and through, affecting Muscle Group 
III, currently rated as 30 percent disabling.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran served as a Recognized Guerrilla from October 
1942 to January 1944 and from February 1944 to November 1945.  
The veteran died in February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
benefits sought on appeal.  


VACATUR

Subsequent to the issuance of an April 14, 2004 decision, the 
Board received notification that the veteran died in February 
2004. The Board was not aware of the veteran's death prior to 
promulgating its decision.  Accordingly, it is the 
determination of the Board that the April 14, 2004 Board 
decision denying the veteran's claims in this appeal must be 
VACATED.  See 38 C.F.R. § 20.904 (2006).

                                                       
                                                            
ORDER

The Board decision of April 14, 2004, in the above-captioned 
appeal is vacated.


	                        
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals

